     Case 3:19-cv-00575-MMD-CLB Document 18 Filed 04/21/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     MATTHEW WILLIAMS,                                Case No. 3:19-cv-00575-MMD-CLB

7                                      Petitioner,                   ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          Petitioner Matthew Williams has filed a pro se habeas corpus petition under 28
12   U.S.C. § 2254. Before the Court is his second motion for appointment of counsel (the
13   “Motion”) (ECF No. 16).
14          As the Court previously explained, there is no constitutional right to appointed
15   counsel for a federal habeas corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551,
16   555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th Cir. 1993). The decision to appoint
17   counsel is generally discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986),
18   cert. denied, 481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984).
19   However, counsel must be appointed if the complexities of the case are such that denial
20   of counsel would amount to a denial of due process, and where the petitioner is a person
21   of such limited education as to be incapable of fairly presenting his claims. See Chaney,
22   801 F.2d at 1196; Hawkins v. Bennett, 423 F.2d 948 (8th Cir. 1970). Previously, the Court
23   determined that Williams’ Petition—now together with the supplement to the Petition—
24   presents the issues that he wishes to raise in a reasonably clear manner, and the legal
25   issues do not appear to be particularly complex. (ECF No. 9 at 1-2.) In the Motion, Williams
26   argues that other inmates will not assist him unless he pays them, which of course would
27   violate NDOC regulations. (ECF No. 16 at 3.) This is not a valid reason to appoint counsel,
28   ///
     Case 3:19-cv-00575-MMD-CLB Document 18 Filed 04/21/20 Page 2 of 2


1    and it does not change this Court’s view that the Petition and supplement are reasonably

2    clear. Therefore, the Motion is denied.

3           It is therefore ordered that Petitioner’s second motion for appointment of counsel

4    (ECF No. 16) is denied.

5           It is further ordered that Respondents file a response to the Petition within 90 days

6    of the date of this order.

7           It is further ordered that the briefing schedule set forth in this Court’s order dated

8    February 21, 2020 (ECF No. 15) otherwise remains in effect.

9

10          DATED this 21st day of April 2020.

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
